                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MIDLAND RESOURCES, LLC,

                        Plaintiff,                                        8:21CV178

        vs.
                                                                           ORDER
IOWA MUTUAL INSURANCE COMPANY,

                        Defendant.


       The above-captioned action was randomly assigned to the undersigned magistrate judge
for final disposition, and a motion to dismiss has now been filed. Unless all parties consent to final
disposition by a magistrate judge, the undersigned cannot enter a ruling on the pending motion. If
the parties do not so consent, the case will be reassigned to a district judge. Accordingly,


       IT IS ORDERED:

       1)      If the parties consent to final disposition of the case by the undersigned magistrate
               judge, on or before June 7, 2021, they shall complete the “CONSENT TO
               RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” form located on the
               court’s website at http://www.ned.uscourts.gov/forms/. After all parties have signed
               this form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically
               file this form or submit it to chambers.
       2)      In the absence of timely submitting the attached form in accordance with paragraph
               (1) of this order, the case will be reassigned to a district judge.



       Dated this 21st day of May, 2021.

                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
